Decisions      of the   Nebraska Court of Appeals
	                             ZIMMERMAN v. BIGGS	119
	                             Cite as 22 Neb. Ct. App. 119

Motion to Dismiss.
   [10] Deanna and Chris assert that the juvenile court erred
in denying their motion to dismiss at the close of evidence.
Because we are reversing the order of removal by the juvenile
court due to insufficient evidence of serious emotional dam-
age, we need not address this assignment of error. An appellate
court is not obligated to engage in an analysis that is not neces-
sary to adjudicate the case and controversy before it. Carey v.
City of Hastings, 287 Neb. 1, 840 N.W.2d 868 (2013).

                       CONCLUSION
   The juvenile court’s sua sponte determination that
§ 43-1505(5) was unconstitutional as applied in this case
was void. The court’s failure to make an express finding
with respect to active efforts is not fatal because in our de
novo review, we find a preponderance of evidence that the
Department had made active efforts which had proved unsuc-
cessful as of the time of the hearing. However, the juvenile
court erred in finding evidence of emotional damage under
§ 43-1505(5). Accordingly, we reverse, and remand for fur-
ther proceedings.
	R eversed and remanded for
	                                further proceedings.




                 Francis M. Zimmerman, appellant, v.
                     Tiffany L. Biggs, appellee.
                                   ___ N.W.2d ___

                         Filed July 1, 2014.   No. A-13-879.

 1.	 Child Custody: Jurisdiction: Appeal and Error. In considering whether juris-
     diction existed under the Uniform Child Custody Jurisdiction and Enforcement
     Act, when the jurisdictional question does not involve a factual dispute, determi-
     nation of the issue is a matter of law, which requires an appellate court to reach
     a conclusion independent from the trial court.
 2.	 Child Custody: Jurisdiction: States. The Uniform Child Custody Jurisdiction
     and Enforcement Act was enacted to serve the following purposes: (1) to
     avoid interstate jurisdictional competition and conflict in child custody mat-
     ters, (2) to promote cooperation between courts of other states so that a custody
   Decisions of the Nebraska Court of Appeals
120	22 NEBRASKA APPELLATE REPORTS


      determination can be rendered in a state best suited to decide the case in the inter-
      est of the child, (3) to discourage the use of the interstate system for continuing
      custody controversies, (4) to deter child abductions, (5) to avoid relitigation of
      custody issues, and (6) to facilitate enforcement of custody orders.
  3.	 ____: ____: ____. In order for a state to exercise jurisdiction over a child cus-
      tody dispute, that state must be the home state as defined by the Uniform Child
      Custody Jurisdiction and Enforcement Act or fall under limited exceptions to the
      home state requirement specified by the act.
  4.	 ____: ____: ____. The Uniform Child Custody Jurisdiction and Enforcement Act
      provides that a state has jurisdiction to make an initial custody determination
      only if it is the home state of the child on the date of the commencement of the
      proceeding or was the home state of the child within 6 months before the com-
      mencement of the proceeding and the child is absent from the state but a parent
      or person acting as a parent continues to live in the state.
  5.	 ____: ____: ____. Under the Uniform Child Custody Jurisdiction and Enforcement
      Act, a court may exercise emergency temporary jurisdiction under the act, but
      such a determination remains in effect only until a court that would have jurisdic-
      tion to make an initial custody determination (i.e., the home state of the child)
      enters an order.

  Appeal from the District Court for Douglas County: J.
Michael Coffey, Judge. Remanded for further proceedings.

   Andrew J. Hilger, of Law Office of Andrew J. Hilger,
for appellant.

   No appearance for appellee.

   Inbody, Chief Judge, and Irwin and Bishop, Judges.

   Irwin, Judge.
                      I. INTRODUCTION
  Francis M. Zimmerman appeals an order of the district
court for Douglas County, Nebraska, holding that the court
was without authority to address Zimmerman’s request for
custody under the Uniform Child Custody Jurisdiction and
Enforcement Act (UCCJEA). We find that the court erred in
declining to exercise jurisdiction over the custody request, and
we remand for further proceedings.

                   II. BACKGROUND
  Appellee, Tiffany L. Biggs, has not filed any brief on
appeal. Zimmerman asserts that the basic factual background
        Decisions   of the Nebraska Court of Appeals
	                     ZIMMERMAN v. BIGGS	121
	                     Cite as 22 Neb. Ct. App. 119

is generally undisputed, and our review of the record from the
lower court confirms this suggestion.
   The parties are the unwed parents of two sons, both born in
Omaha. The older son was born in 2010, and the younger son
was born in 2013. The parties had resided together in Omaha
at least since the older son’s birth.
   Biggs appeared pro se at a hearing before the district court.
Although she was not sworn in to testify, she answered ques-
tions asked by the court. Biggs indicated that in April 2013,
the parties traveled to Iowa to visit Biggs’ parents. Zimmerman
returned to Omaha with both children, and Biggs came back
to Omaha and took the younger son with her back to Iowa.
Shortly thereafter, Biggs filed a motion in district court in
Iowa, seeking a domestic violence protection order.
   Zimmerman traveled to Iowa and appeared in the Iowa court
proceeding. On May 10, 2013, the Iowa court granted the
protection order. In that protection order, the Iowa court also
granted Biggs temporary custody of both children. The actual
protection order is not in the record presented to us on appeal,
and it does not appear that Zimmerman filed an appeal from
the Iowa court order.
   On May 15, 2013, Zimmerman filed a complaint in the dis-
trict court for Douglas County, seeking to establish paternity
and to obtain custody of both children. Zimmerman alleged in
his complaint that both children had resided in Douglas County
since their births and that he continued to reside in Douglas
County with the older son.
   On September 4, 2013, the district court found that Biggs
was in default regarding Zimmerman’s request to establish
paternity. Zimmerman presented evidence establishing that he
was the father of both children. The court ultimately entered
an order on October 2, finding Zimmerman to be the children’s
father, and entered a paternity decree on October 8.
   The district court, however, concluded that it did not have
jurisdiction to entertain Zimmerman’s request for custody. The
court held that the Iowa protection order had determined
temporary custody, that such order was entitled to full faith
and credit, and that there had not been any action brought in
Nebraska to contest custody. This appeal followed.
   Decisions of the Nebraska Court of Appeals
122	22 NEBRASKA APPELLATE REPORTS



                 III. ASSIGNMENT OF ERROR
   Zimmerman’s sole assignment of error on appeal is that the
district court erred in finding that it lacked jurisdiction to enter-
tain his request for custody.

                          IV. ANALYSIS
   Zimmerman argues on appeal that under the UCCJEA, the
district court had authority to make an initial custody determi-
nation, and that the court erred in finding the Iowa protection
order precluded any such determination. He argues that the
Iowa court did not have authority to enter a custody order
under the UCCJEA which would have deprived the Nebraska
district court from jurisdiction, as the children’s home state, to
make a custody finding. We agree.
   [1] In considering whether jurisdiction existed under the
UCCJEA, when the jurisdictional question does not involve a
factual dispute, determination of the issue is a matter of law,
which requires an appellate court to reach a conclusion inde-
pendent from the trial court. Carter v. Carter, 276 Neb. 840,
758 N.W.2d 1 (2008).
   [2] The UCCJEA was enacted to serve the following pur-
poses: (1) to avoid interstate jurisdictional competition and
conflict in child custody matters, (2) to promote cooperation
between courts of other states so that a custody determination
can be rendered in a state best suited to decide the case in the
interest of the child, (3) to discourage the use of the inter-
state system for continuing custody controversies, (4) to deter
child abductions, (5) to avoid relitigation of custody issues,
and (6) to facilitate enforcement of custody orders. Carter v.
Carter, supra.
   [3,4] The most basic proposition under the UCCJEA is that
in order for a state to exercise jurisdiction over a child custody
dispute, that state must be the home state as defined by the
UCCJEA or fall under limited exceptions to the home state
requirement specified by the act. Neb. Rev. Stat. § 43-1238
(Reissue 2008); Carter v. Carter, supra. The UCCJEA provides
that a state has jurisdiction to make an initial custody determi-
nation only if it is the home state of the child on the date of
the commencement of the proceeding or was the home state
        Decisions   of the Nebraska Court of Appeals
	                     ZIMMERMAN v. BIGGS	123
	                     Cite as 22 Neb. Ct. App. 119

of the child within 6 months before the commencement of the
proceeding and the child is absent from the state but a par-
ent or person acting as a parent continues to live in the state.
§ 43-1238; Carter v. Carter, supra.
   [5] In the present case, the Iowa district court apparently
made a temporary custody determination in the course of
granting a domestic abuse protection order. Although a custody
determination in a domestic violence case could be considered
an initial child custody determination under Neb. Rev. Stat.
§ 43-1227 (Reissue 2008), such a determination is considered
binding and conclusive on other courts only if such determina-
tion was made by a court with jurisdiction under the UCCJEA.
See Neb. Rev. Stat. § 43-1231 (Reissue 2008). Similarly, Neb.
Rev. Stat. § 43-1241 (Reissue 2008) provides that under the
UCCJEA, a court may exercise emergency temporary jurisdic-
tion under the act, but such a determination remains in effect
only until a court that would have jurisdiction to make an
initial custody determination (i.e., the home state of the child)
enters an order.
   Iowa has also enacted the UCCJEA, and Iowa’s provisions
concerning jurisdiction to make an initial custody determina-
tion likewise demand that the court be the home state of the
child, in the absence of circumstances demonstrating that
one of the narrow exceptions should apply. Iowa Code Ann.
§ 598B.201 (West 2001). None of the exceptions allowing
an Iowa court to make an initial child custody determination
without being the home state of the child appear to be relevant
to this case.
   In this case, any temporary custody order entered by the
Iowa court as part of a domestic violence case would not serve
as an initial custody order under the UCCJEA and would not
be binding and conclusive on the issue in a court that would
properly have jurisdiction to make an initial custody order. It
would, instead, be merely a temporary order that could be in
effect until such time as a court with jurisdiction to enter an
initial custody order makes a determination on custody.
   Zimmerman testified that both children had resided with him
and Biggs in Omaha from the time of their births—2010 for the
older son and 2013 for the younger son—until Biggs took the
   Decisions of the Nebraska Court of Appeals
124	22 NEBRASKA APPELLATE REPORTS



younger son to Iowa in April 2013. This evidence was uncon-
troverted. Thus, it is apparent from the record that Nebraska
was the home state of the children. The record presented on
appeal indicates that the current proceeding was the first to
establish paternity of the children, and there is no indication of
any prior custody order concerning the children.
   Under § 43-1238, the district court in the present case
had jurisdiction to make an initial custody determination.
Nebraska was the home state, and there is no indication that
any other court had jurisdiction under the UCCJEA to make an
initial custody determination. The initial custody determina-
tion of the district court would then supersede any temporary
order entered by the Iowa court. See § 43-1241. The district
court erred in concluding that it lacked jurisdiction to make
an initial custody determination, and we remand for fur-
ther proceedings.
                     V. CONCLUSION
   We conclude that Nebraska was the home state of the chil-
dren under the UCCJEA and that the district court erred in
concluding it lacked jurisdiction to make an initial custody
determination. We remand for further proceedings.
                        R emanded for further proceedings.